Citation Nr: 1512590	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) from February 14, 2008 to January 8, 2014, and to a rating higher than 50 percent from January 8, 2014.

2.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance (A&A) of another person or based on being permanently housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial rating of 30 percent, effective February 14, 2008.  The RO also denied entitlement to SMC based on the need for A&A or being permanently housebound. 

The Veteran timely appealed the initial rating assigned as well as the denial of SMC.  In April 2014, the RO increased the rating for PTSD to 50 percent, effective January 8, 2014, creating a staged rating as indicated on the title page.

In August 2014, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  From February 14, 2008, the symptoms and overall impairment caused by the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

2.  At no time since February 14, 2008 have the symptoms or overall impairment caused by the Veteran's PTSD more nearly approximated total occupational or social impairment.
3.  The evidence is approximately evenly balanced as to whether the Veteran's service connected disabilities cause incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, for PTSD have been met from February 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for SMC based on the need for regular A&A have been met. 38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As the SMC claim has been granted in full, further discussion of the VCAA with regard to this claim is unnecessary.

As to the PTSD claim, the requirements of the statutes and regulation have been met.  As noted above, the claim for a higher initial rating for PTSD arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, including the addition of recent VA treatment notes to the Virtual VA file.  In addition, the Veteran was afforded two VA examinations as to the nature and severity of his PTSD, in December 2008 and January 2014.  As indicated by the discussion below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the August 2014 Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 30 days for additional evidence to be submitted.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Here, however, as shown below, a uniform 70 percent is warranted for PTSD.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, DC 9411.  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders, including 38 C.F.R. § 4.130, to remove outdated references to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See Interim Final Rule, 79 Fed. Reg. 45093-02 (Aug. 4, 2014). As the provisions of this interim final rule were not intended to apply to claims that had been certified for appeal to the Board, and this case was certified in May 2014, the Board will not consider the provisions of the interim final rule in this decision.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted for total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

During the pendency of the claim, the Veteran has had symptoms listed or approximating in the 30, 50, and 70 percent criteria.  For example, the December 2008 VA examination report indicated symptoms of chronic sleep impairment and suicidal and homicidal thoughts and the January 2014 VA examination report indicated that the Veteran experienced disturbances of mood and motivation.  In addition, throughout the April 2010 through February 2014 VA treatment notes, the GAF score was 45, with the notation, "These symptoms appear to be globally severe and make it difficult for this patient to function, emotionally, interpersonally, maintaining basic socialization and support system, and functioning in the work place."  Given that there have been symptoms listed in the 30, 50, and 70 percent criteria and an indication in the GAF scores, statements of VA health care professionals, and the Veteran's lay statements of severe impairment affecting social and occupational functioning and many areas of the Veteran's life, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximate the criteria for a 70 percent rating.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent from February 14, 2008 is warranted.

The Veteran is not, however, entitled to  higher, 100 percent rating for any portion of the appeal period.  The December 2008 and January 2014 VA examination reports and VA Treatment records indicated that thought processes and communication were not grossly impaired, the Veteran's behavior was not grossly inappropriate, he was not a persistent danger of hurting himself or others, and he was able to perform the activities of daily living, including maintaining personal hygiene.  He also indicated on the VA examinations that he had a good relationship with his wife and her grandchildren, and would meet with two or three others at a coffee shop to talk about things such as baseball.  The preponderance of the evidence thus reflects that the Veteran had neither the symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The above discussion reflects that the symptoms of the Veteran's PTSD are fully contemplated by the schedular rating criteria.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD caused frequent hospitalization or marked interference with employment for purposes of an extraschedular rating.

Finally, the Veteran is in receipt of a 100 percent rating for his hearing loss disability and now a 70 percent rating for his PTSD.  The question of whether the issue of entitlement to a TDIU has been raised by the evidence is therefore moot.  Cf. Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent rating does not render a TDIU claim moot where there is a possibility that the TDIU will impact whether the Veteran is entitled to SMC based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  There is also no occasion to consider the collective impact of these disabilities on employability.  Cf. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (indicating that referral for extra-schedular consideration based on the collective impact of multiple disabilities may be warranted where the criteria do not contemplate the symptoms).

SMC

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; and the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need. 38 C.F.R. § 3.352(a).

The Veteran is currently in receipt of service connection for bilateral hearing loss disability, rated 100 percent and PTSD, now rated 70 percent.  There is conflicting evidence as to whether the Veteran requires the regular aid and attendance of another person.  In a February 2008 statement, Dr. McAnalley indicated that the Veteran needs someone with him daily to be able to function because of his hearing loss, PTSD, and depression, that he had little or no communication ability, and that he became frustrated and very irritable and that this was worsening.  In an August 2009 letter, Dr. McAnalley elaborated that the Veteran's PTSD, depression, and deafness rendered him unable to live alone due to safety issues resulting from these disabilities, and that the Veteran had become withdrawn due to these issues.  In what appears to be a September 2000 Aid and Attendance/Housebound Form, Dr. Morrisette indicated that the Veteran was too deaf to communicate verbally, making it impossible for him to work or attend to most commonplace activities requiring normal hearing.

In contrast, the January 2014 VA A&A examiner indicated that Veteran was able to perform the activities of daily living and walk in and out of his home independently, although he did require his wife to be with him when he needed instructions or to communicate because of his severe hearing loss.  The VA examiner also noted that the Veteran was able to drive himself, but unable to order or pick up food by himself due to difficulty communicating due to his severe hearing loss.

While the above evidence reflects that the Veteran does not need assistance in most of the activities indicated in the regulation, it includes probative medical opinions indicating that his physical incapacity due to his severe hearing loss causes him to require care or assistance on a regular basis to protect him the hazards or dangers incident to his daily environment.  The evidence is thus at least evenly balanced as to whether the Veteran's service connected disabilities cause him to be so helpless as to need regular aid and attendance.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to SMC based on the need for A&A is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board need not decide whether the Veteran is entitled to SMC at the housebound rate because that matter is moot, as SMC based on the need for A&A is the greater monetary benefit.  Compare 38 U.S.C.A. § 1114(l) with 1114(s).


ORDER

An initial rating of 70 percent, but no higher, for PTSD from February 14, 2008 is granted.

SMC based on a need for A&A of another person is granted.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


